           Case 1:16-cr-00692-JMF Document 472 Filed 05/06/20 Page 1 of 3




                                                                           May 6, 2020

Via ECF
Honorable Jesse M. Furman                                                     Application GRANTED. The Clerk of
United State District Judge                                                   Court is directed to terminate Doc. #471.
United States District Court
Southern District of New York                                                          SO ORDERED.
Thurgood Marshall United States Courthouse
40 Foley Square, Room 1105
New York, NY 10007
                                                                                       May 6, 2020
         Re: United States of America v. Sergejs Logins
             S8 16 Cr. 692 (JMF)

Your Honor:

       We represent Mr. Sergejs Logins and write to request that the Court modify its order of
March 30, 2020, setting conditions of release for Mr. Sergejs Logins. See ECF # 464. The
proposed modifications are to change the location of Mr. Logins’s housing and to permit a short
window of time for Mr. Logins to attend to his personal needs outside of the home confinement.
The Government does not object to this request, which is outlined in more detail below.

        Mr. Login’s housing situation has grown untenable, through no fault of Mr. Logins or his
generous hosts, the Khamraevas, who opened their one-bedroom home to him for the past five
weeks. In this stressful time, three adults in a small Brooklyn apartment has proved too much,
particularly for the Khamraevas’ 15-year-old son.

         With the help of the Khamraevas, Mr. Logins has located a suitable housing alternative at
a residence in Brooklyn, New York, 1 and Diana Malkiel has offered to rent him a room. The
apartment is located on the first floor of an apartment building. There is a separate entrance for the
apartment. It is a one bedroom, and Mr. Logins will be staying in the living room. Ms. Malkiel is
the only other tenant in the apartment. Ms. Malkiel is aware of his situation. This arrangement
would continue to mitigate the risk of spread of the virus. Her only reservation is with the electronic
monitoring, which would be addressed by a proposed modification that would permit Mr. Logins
a three-hour window, once per week, to obtain his own necessities such as food, medical supplies,
and other necessities. There would be no further travel from the residence except for essential
trips as pre-approved by pre-trial services. The other conditions would be as before, with surrender
on May 29, 2020, unless continuing need for release is shown and as otherwise ordered by the
Court.


1
 The address is withheld here pursuant to the Court’s redaction rules, and has been provided separately to the
Government and Pre-Trial Services.

                                                         1
           Case 1:16-cr-00692-JMF Document 472 Filed 05/06/20 Page 2 of 3




        This application would not increase the risk of spread of the virus. Relocation would not
require pre-trial services officials to travel for additional home visits or removal of the equipment
and installation at the new address, as pre-trial services could coordinate relocation of the
electronic monitoring equipment with Mr. Logins remotely. This modification, pursuant to 18
U.S.C. § 3142(c)(3), would ensure Mr. Logins return to court and best account for the current
health crisis.

        The Court’s Order releasing Mr. Logins noted “the dire circumstances presented by
COVID-19.” ECF #464. The crisis in our City, and particularly in our detention facilities, has not
abated. While reliable information about the conditions at BOP facilities in New York is limited,
the Facility Evaluation by Doctor Homer Venters, filed in Chunn v. Edge, 20 Civ. 1590 (EDNY)
Doc. # 72-1, describes the failure of the MDC to “implement straight-forward best-practices
derived from the CDC guidelines.” Par. 67. The report details many instances in which basic
sanitation and simple precautions are ignored. There is almost no testing of detainees being
reported, even after all these weeks, and no reason to think the situation will improve soon. The
circumstances continue to warrant Mr. Logins’ release pending sentence.

         Further, since his release, Mr. Logins has complied with all of his conditions of release and
has been interviewed by the Probation Department, which has now completed and disclosed the
first draft of the Presentence Report.

       In summary, we request the following modifications of Mr. Logins’ release conditions:

       •    Home Incarceration at Ms. Diana Malkiel’s residence in Brooklyn, New York,
            secured by electronic monitoring;
       •    One trip per week at a designated three-hour time range to be coordinated with Pre-
            Trial Services for food, medical supplies, and other necessities. No further travel from
            the residence except for essential trips as pre-approved by Pre-Trial Services.
       •    Other conditions set forth in this Court’s Order of March 30, 2020, ECF # 464,
            remain in place, including surrender on May 29, 2020, unless continuing need for
            release is shown.

        The pandemic continues to roil our nation. Mr. Logins, and others, are safest if he remains
on pretrial release in the coming weeks, and likely for next few months. He poses no risk of flight
or danger to anyone, so long as he does not inflate the population of one of the New York City
BOP facilities. We respectfully urge modification of his conditions of release.

                                                              Respectfully submitted,

                                                                     /s/
                                                              Michael W. Martin
                                                              Ian Weinstein
                                                              Lincoln Square Legal Services, Inc.
                                                              Attorneys for Mr. Sergejs Logins


                                                  2
      Case 1:16-cr-00692-JMF Document 472 Filed 05/06/20 Page 3 of 3



cc:     Matthew Hellman, Esq.
        Assistant United States Attorney
        By Email




                                           3
